Citation Nr: 0930378	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 9, 2006, 
for the grant of service connection for multiple sclerosis 
with right wrist paresthesias and right upper extremity 
tremors.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to 
March 1993.  According to his DD Form 214, he had an 
additional 2 years and 3 months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran testified before the 
undersigned at a hearing held at the RO in April 2009. 


FINDING OF FACT

A claim, formal or informal, for service connection for 
multiple sclerosis was not received until March 14, 2006.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 14, 
2006, for the grant of service connection for multiple 
sclerosis have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in August 2006.  The August 2006 communication 
addressed the information and evidence necessary to 
substantiate the initial rating or effective date to be 
assigned in the event the claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board points out that the Veteran also has received the 
notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 
7105.  See Dingess/Hartman, 19 Vet. App. at 490-91; 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)).

There consequently is no cognizable notice deficiency in this 
case, and in any event the Veteran has not alleged or shown 
how any notification deficiency has prejudiced him.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service treatment records show that in April 1991, the 
Veteran underwent an ulnar shortening and debridement of a 
fibrocartilage tear of the right wrist.  He also underwent 
surgery on his left elbow for the removal of osteochondral 
fracture fragments.  Following the surgeries, his right wrist 
pain returned, with symptoms including occasional numbness 
and tingling in the fingers of the right hand.  He underwent 
a Medical Evaluation Board, which determined that he had 
ulnar impingement syndrome.

The record shows that in June 1993, the Veteran filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, seeking service connection for right wrist and left 
elbow disorders resulting from surgeries performed in 
service.  At a July 1993 VA examination, he explained that 
his right wrist disorder resulted from tearing of the 
ligaments and tendons aboard an aircraft carrier which he was 
told resulted in ulnar impingement, and which required 
surgery.  His current complaints included intermittent 
numbness in certain fingers of the right hand, and decreased 
grip strength.  Physical examination revealed abnormal 
sensation in two fingers of the right hand and an abnormal 
Tinel's sign.  There was no atrophy or decreased grip 
strength.  The examiner concluded that the Veteran has 
residual paresthesias from the service surgery.

In a May 1995 rating decision, the RO granted service 
connection for right wrist and hand disability, described as 
status post surgery to right wrist with residuals of 
paresthesias and limitation of motion.

In June 1997, the Veteran requested an increased rating for 
his service-connected right wrist disorder.  He also 
requested service connection for left wrist ulnar impingement 
syndrome based on what he perceived was the presence of 
symptoms in the wrist similar to those on the right.  VA 
examination in September 1997 disclosed symptoms affecting 
both wrists and the left elbow.  An electrodiagnostic study 
of the upper extremities showed findings suggestive of nerve 
root irritation, right ulnar neuropathy, and possible left 
ulnar neuropathy.  

VA and private treatment records on file, which were first 
received in February 2001, show that electromyography of the 
left upper extremity in November 1999 for symptoms of left 
digit numbness showed evidence of mild neuropathy of the 
ulnar nerve suggesting the possibility of occupational 
trauma.  In January 2000, the Veteran's private physician 
suspected that there were two processes accounting for the 
right wrist neurologic problems, although he did not mention 
multiple sclerosis as a possibility; he instead mentioned 
possible ulnar artery thrombosis or space-occupying lesion.  
A neurologist indicated that the Veteran's problem likely 
represented repetitive hand use, and that the Veteran had no 
neurosurgical problems.  In January 2002 the Veteran reported 
the recent onset of hypersensitivity to cold and heat in the 
right hand, and morning stiffness and heaviness.  His 
diagnoses included peripheral neuropathy and traumatic ulnar 
neuropathy.  Subsequent records for 2002 through May of that 
year disclose diagnoses of ulnar neuropathy and note the 
presence of full strength in the upper extremities, except 
for 4/5 grip strength on the right.  In June 2002, the 
Veteran reported the onset of muscle spasms, dizziness, and 
lightheadedness.  Electrodiagnostic studies in July 2002 were 
normal, with no evidence of a mononeuropathy, radiculopathy 
or polyneuropathy of the right upper extremity.

At an April 2001 VA examination, the Veteran reported 
experiencing worsening right arm symptoms, with the recent 
onset of cramping.  He reported increased fatigue and 
weakness as well as a burning sensation in the wrist.  He 
indicated that his left wrist was developing the same 
symptoms.  After examining the Veteran the examiner concluded 
that the Veteran had right wrist cramping pain, weakness and 
snapping due to drying or fibrocartilage injury, status post 
surgical repair; and bilateral ulnar neuropathy with 
paresthesias, tingling, and weakness.

In March 2002 the Veteran filed a claim for 5 disorders, but 
not for multiple sclerosis.  A July 2002 rating decision 
denied service connection for left ulnar neuropathy and 
declined to reopen a claim of service connection for left 
elbow disability.

VA treatment records for 2003 through 2005 document decreased 
grip strength.  The records continued to attribute his upper 
extremity symptoms to ulnar nerve entrapment, although a 
December 2004 electrodiagnostic study was normal.  Beginning 
in late 2004, his clinicians started to question the origin 
of the upper extremity weakness and pain, given the negative 
electrodiagnostic studies.

At a February 2003 VA examination, the Veteran reported 
persistent pain in the right wrist, which worsened beginning 
in 2002.  He denied numbness or tingling in the hand.  
Physical examination disclosed the absence of weakness or 
significant limitation of motion in the right wrist or hand.  
His sensation was intact.  The examiner diagnosed the Veteran 
as having ligamentous damage in the right wrist, as well as 
tendonitis.

At a June 2003 examination, the Veteran's complaints included 
right wrist pain, right forearm paresthesias, weakness, 
stiffness, swelling, giving way, lack of endurance, decreased 
grip strength, finger numbness, muscle cramping, and 
dysesthesias in the elbow.  Physical examination showed that 
with repetitive motion testing, he developed stiffness, 
discomfort, weakness and excess fatigability in the right 
upper extremity.  There was evidence of hypesthesia following 
the distribution of the ulnar nerve and decreased sensation 
in 3 fingers.  The examiner did not diagnose neurologic 
impairment, except for ulnar nerve entrapment.

On VA examination in April 2004, the Veteran complained of 
numbness and tingling in three fingers with repetitive use.  
He reported bilateral pain, weakness and stiffness.  Physical 
examination showed mild decrease in right grip strength and 
sensation in the right hand.  The examiner concluded that the 
left wrist problems resulted from overuse on account of the 
right wrist problems.  In July 2004, VA granted service 
connection for left wrist tendonitis.

During a VA examination in August 2005, the Veteran reported 
numbness and tingling in 3 fingers of the right hand, as well 
as of the thenar eminence.  He also reported pain and 
weakness.  The examiner concluded that the Veteran's 
paresthesia and limitation of motion were residuals of the 
right wrist surgery.

At a VA examination in September 2005, the Veteran reported 
tingling and shooting pain and sensations in a more median 
distribution.  He also reported the same right and left wrist 
problems as on prior examinations.  He was diagnosed with 
left wrist tendonitis.

During a January 2006 VA examination, the Veteran complained 
of left wrist pain, stiffness, fatigability and decreased 
sensation in a median distribution.  He reported a decrease 
in endurance and stamina as to the right hand.  
Electrodiagnostic studies of the left upper extremity were 
normal, with no evidence of a neuropathy, radiculopathy or a 
carpal tunnel syndrome.  The examiner diagnosed the Veteran 
as having tenosynovitis, and attributed the neurological 
complaints to the tenosynovitis. 

VA treatment records for 2006 show that on in March 14, 2006, 
the Veteran was noted to have had a (private) Magnetic 
Resonance Imaging (MRI) study earlier in 2006 which 
purportedly showed findings consistent with multiple 
sclerosis; the entries noted that he was scheduled to undergo 
a lumbar puncture to confirm whether multiple sclerosis was 
present.  In April 2006, the Veteran reported that he had 
recently been diagnosed with multiple sclerosis by his 
private physician, following a positive lumbar puncture.  The 
entry notes that the Veteran had experienced many years of 
short term complaints, and that he was apprised of the 
difficulty in making a diagnosis of multiple sclerosis and 
how such a diagnose may be clear in retrospect only.  The 
entries continued to attribute the bilateral wrist and hand 
complaints to ulnar neuropathy.      

On June 9, 2006, VA received a statement, dated in May 2006, 
from D. Kirby, a nurse practitioner.  Ms. Kirby indicated 
that the Veteran had remitting-relapsing multiple sclerosis.  
She explained that, according to his medical records, the 
Veteran's neurological problems began in service when he 
developed numbness, weakness and poor dexterity of the right 
hand.  She further explained that, in retrospect, the 
Veteran's neurological problems began while stationed in the 
Persian Gulf.  She noted that he had experienced headaches, 
fatigue, paresthesias of the upper and lower extremities, 
tremors of the left hand, depression, anxiety, vertigo, 
urinary frequency, urinary retention, and eye pain, and 
concluded, based on the Veteran's medical history and "brain 
MRI findings" that the Veteran's multiple sclerosis started 
several years earlier, possibly as early as 1991.  Ms. Kirby 
submitted an almost identical letter in December 2008.

On July 14, 2006, the RO contacted the Veteran to clarify 
whether he was seeking service connection for multiple 
sclerosis.  He responded in the affirmative.

An August 2006 VA treatment note indicates that the etiology 
of the Veteran's left wrist pain was discussed with him, and 
that the clinician could not rule out that the pain was 
secondary to the multiple sclerosis.  A November 2006 entry 
records his assertion that he was diagnosed with multiple 
sclerosis after presenting with slurred speech and right-
sided weakness.  He reported that around 1990, he experienced 
intermittent bilateral eye pain as well as disequilibrium, a 
wobbly gait, and uncontrolled shakiness in the hands.  He 
also indicated that he had experienced right hand weakness in 
service.

In March 2007, VA received private medical records for 
February and March of 2006.  The February 2006 records 
include the reports of MRIs showing findings consistent with 
a demyelinating disease such as multiple sclerosis.  A March 
2006 diagnostic study noted that he had reported experiencing 
a history of eye pain since 2005 and headaches intermittently 
for several years.

The report of a March 2007 VA examination includes an opinion 
by the examiner that the Veteran's multiple sclerosis began 
in service based on the Veteran's report of transient 
neurologic symptoms, although the examiner acknowledged that 
the service treatment records did not reference such 
symptoms.  The examiner noted that evaluations of the 
Veteran's neuropathy of the upper extremities did not include 
any MRIs until 2006, when he presented with more profound 
symptoms.  The examiner concluded that had an MRI been 
conducted earlier, the Veteran's multiple sclerosis would 
have been discovered at an earlier time.

In an April 2007 decision, the RO granted service connection 
for multiple sclerosis, effective June 9, 2006; the disorder 
was combined with the rating for right wrist paresthesias.

In statements and testimony, the Veteran contends that he is 
entitled to an effective date in 1997 because his symptoms 
were sufficiently manifest at that time as to have supported 
a diagnosis.  He argues that his VA clinicians were negligent 
in not exploring all possible avenues to fully explain his 
right and left upper extremity symptoms beginning in 1997.  
He explains that in service he did not report many symptoms 
which, in retrospect, may have suggested the onset of 
multiple sclerosis because he thought that the symptoms were 
related to exposure to toxins in the course of his duties.


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

The record reflects that the Veteran first expressed an 
intention to seek service connection for multiple sclerosis 
in July 2006.  On June 9, 2006, however, he submitted Ms. 
Kirby's statement establishing that the Veteran had multiple 
sclerosis, and linking that disorder to service.  That 
statement reasonably raised the matter of service connection 
for multiple sclerosis, and serves as the basis for the 
effective date assigned by the RO in this case.  Although 
earlier private medical records show confirmation of the 
presence of multiple sclerosis as early as in February 2006, 
those private records were received by VA after Dr. Kirby's 
statement, and therefore can not be accepted as the date of 
claim.  The Board also notes that although a private 
physician in January 2000 suspected that another process 
might be responsible for some of the Veteran's right wrist 
and hand symptoms, that physician did not suggest that 
multiple sclerosis was one such process; his speculation 
consequently cannot reasonably be said to have raised a claim 
of service connection.

The Board points out, however, that VA treatment records for 
March 14, 2006, document his report of a diagnosis of 
multiple sclerosis, although he was still awaiting testing to 
confirm the diagnosis.  The Board notes that VA is on 
constructive notice of the March 2006 VA records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Board accordingly 
accepts the March 14, 2006, VA treatment record as the date 
of claim in this case under 38 C.F.R. § 3.151, given that it 
is the earliest document in the record referring to multiple 
sclerosis that VA may recognize pursuant to Bell, supra.  

The Board notes that none of the VA treatment records prior 
to March 2006 mention multiple sclerosis as a diagnosis, as a 
differential diagnosis, or in any other manner.  Although 
beginning in 2004 his treating clinicians started to question 
the origin of his upper extremity complaints in light of 
normal electrodiagnostic studies, none of those clinicians 
suggested the possibility of multiple sclerosis.  

In this regard, the Veteran contends that his VA clinicians 
were negligent in not diagnosing multiple sclerosis earlier.  
In his view, there were sufficient symptoms and contradictory 
information as to place the clinicians on notice that further 
testing, including for multiple sclerosis, was appropriate.  
The fact remains, however, that even if the clinicians were , 
none of the earlier VA or private treatment records contain 
any information that can reasonably be construed as 
establishing a claim for service connection for multiple 
sclerosis.  In essence, negligence can not, under the law, 
establish such a constructive claim. 

Accordingly, the Board finds that the date of the claim for 
service connection for multiple sclerosis in this case is 
March 14, 2006.

Again, the Veteran contends that he is entitled to an 
effective date of in 1997 because of the failure of VA 
clinicians to explore all differential diagnoses.  While the 
Board sympathizes with the Veteran, even assuming that his VA 
clinicians were negligent in their failure to diagnose 
multiple sclerosis at an earlier time, this would, at most, 
establish only that entitlement arose prior to March 2006.  
The applicable law and regulations require, however, that the 
effective date be the later of the date of claim or the date 
entitlement arose.  Accordingly, while the Board has sought 
and explored every legal avenue to justify a better outcome, 
there simply is no basis on which to award an effective date 
prior to the March 14, 2006, date of claim.

In light of the above, the Board concludes that the Veteran 
is entitled to an effective date of March 14, 2006, but not 
earlier, for the grant of service connection for multiple 
sclerosis.

 
ORDER

Entitlement to an effective date of March 14, 2006, for the 
grant of service connection for multiple sclerosis with right 
wrist paresthesias and right upper extremity tremors is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


